DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fuel cell and connections of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The incorporation of a fuel cell with the system of claim 1 is generally unclear and does not find detailed structural support in the specification. It is unclear if the fuel cell of Claim 6 is meant to be in the recess housing of the system of Claim 1 or if it is meant to be at the outlet of the system of Claim 1, and if at the outlet how such connection occurs..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “at least one electronic card for power supply or control of the electromechanical device” where it is unclear if this is reciting if there is 1) at least one electronic card for power supply or 2) a control of the electromechanical device; or if this reciting: at least one electronic card for where the electronic card is used for power supply or the electronic card is used for control of the electromechanical device. Is summary it is unclear if this is making the electronic card necessary or alternative.
Claim 1 recites the limitation "the housing" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The incorporation of a fuel cell with the system of claim 1 is generally unclear and does not find detailed structural support in the specification. It is unclear if the fuel cell of Claim 6 is meant to be in the recess housing of the system of Claim 1 or if it is meant to be at the outlet of the system of Claim 1, and if at the outlet how such connection occurs.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “An aircraft turbine engine comprising a system for generating air according to claim 1” where it is unclear if the gas turbine engine is meant to be the system of Claim 1, or if the system of claim 1 is merely being recited as being in proximal to a gas turbine engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,3,5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6927511 to Cleanthous in view of US Publication 20090108715 to Sopp.
As to claim 1, Cleanthous discloses a system for generating air comprising: an electromechanical device (96) generating an airflow equipped with an air inlet (73) opening and an outlet (shown via 90 at 40); a casing (of 44) extending between a first end attached to the air inlet opening (46 at 73) and a second end situated opposite the first end (at 94), said casing defining a closed recess (interior 44); and at least one electronic card for power supply or control of the electromechanical device arranged in the recess of the housing (50,52).
While Cleanthous discloses cooling the electronics with cooling air in a system with a fan that also includes a rotating motor, it does not expressly disclose how said casing comprising two parts, each part comprising a hollow wall defining a channel extending between the two ends of the casing, each channel opening in front of the air inlet opening so that the electromechanical device is supplied with air routed by the channels bypassing the recess of the casing.
Cleanthous discloses substantially all the limitations of the claim(s) except for said casing comprising two parts.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said casing comprising two parts such as a clamshell configuration or mutli wall assembly as known in the art, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Sopp discloses how in a fan system with a hot electrical component is cooled using air circulated by the internal fan in an air jacket in the wall of the housing surrounding the electrical component as it is pulled through the jacket housing bypassing the electrical components (Par 0063). 
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cleanthous to include how each wall section of the electrical housing and motor housing comprises a hollow wall defining a channel extending between the two ends of the casing, each channel opening in front of the air inlet opening so that the electromechanical device is supplied with air routed by the channels bypassing the recess of the casing using the teachings of Sopp so as to cool hot electrical components while preventing dirt and other debris from being introduced into the area intended to be cooled.
As to claim 3, Cleanthous discloses the air inlet opening of the electromechanical device is circular (74), but does not expressly disclose the casing has a cylindrical shape. Cleanthous discloses substantially all the limitations of the claim(s) except for the casing has a cylindrical shape.  It would have been an obvious matter of design choice to make the different portions of the casing of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
As to claim 5, Cleanthous discloses the electromechanical device is an air compressor or a blower (Abs).


Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6927511 to Cleanthous in view of US Publication 20090108715 to Sopp as applied to Claim 1 above and further in view of US Patent 7042121 to DeFilippis.
As to claim 4, Cleanthous does not expressly disclose how the casing is made of aluminum which is taught by DeFilippis (Col 6, Line 40-45).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Cleanthous such that the casing is aluminum using the teachings of DeFilippis as this would have been a well known material used for this system at the time in the art to withstand high temperatures and with low corrosion issues.

Claims 7,8 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6927511 to Cleanthous in view of US Publication 20090108715 to Sopp as applied to Claim 1 above and further in view of US Publication 20040118128 to Bruno.
As to claim 7,8, Cleanthous does not expressly disclose how the system of Claim 1 is used in a turbine engine system for an aircraft.
Bruno discloses a turbine engine system for an aircraft that utilizes an auxiliary generator system (13).
At the time of invention, it would have been obvious to one of ordinary skill in the art to use the system of Claim 1 in Bruno as an auxiliary generator system as this would have been a suitable system for use in Bruno while being a mere 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746